Name: Commission Regulation (EEC) No 2941/92 of 9 October 1992 amending Regulation (EEC) No 2296/92 laying down certain rules of application for the use of land set aside for the provision of materials for the manufacture within the Community of products not primarily intended for human or animal consumption
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  international trade;  economic policy
 Date Published: nan

 10. 10. 92 Official Journal of the European Communities No L 294/9 COMMISSION REGULATION (EEC) No 2941/92 of 9 October 1992 amending Regulation (EEC) No 2296/92 laying down certain rules of application for the use of land set aside for the provision of materials for the manufacture within the Community of products not primarily intended for human or animal consumption THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by the chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as amended by Commis ­ sion Regulation (EEC) No 2467/92 (2), and in particular Articles 12 and 16 thereof, Article 1 Commission Regulation (EEC) No 2296/92 is hereby amended as follows : 1 . Article 1 (5) is replaced by the following : '5. Member States may exclude any of the raw mate ­ rials listed in Annex I for agronomic or environmental reasons.' 2. In Annex I the CN code 1205 00 90 and its brief description are replaced by the following : 'ex 1205 00 90. Rape or colza seeds other than for sowing [only of those types referred to in Article 3 (1 ) a, 3 (1 ) b and 3 (1 ) c of Commission Regulation (EEC) No 2294/92 0]. Whereas Commission Regulation (EEC) No 2296/92 of 31 July 1992 (3) requires Member States to exclude any raw material from being cultivated on set aside land if agronomic or environmental considerations make such an exclusion appropriate ; whereas, for reasons of practicality, the decision to exclude any raw material on these grounds should be left to the discretion of the Member States : Whereas Regulation (EEC) No 2296/92 specifies raw materials which may be grown on set-aside land when destined for use in the manufacture of certain permissible end products whereas, for reasons of clarity, it is appro ­ priate to indicate that only certain varieties of rapeseed shall be considered as being eligible raw materials ; 0 OJ No L 221 , 6. 8. 1992, p. 22.' 3 . In Annex I the CN code 1211 and its brief description are replaced by the following : 'ex 1211 . Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, other than lavender, lavandin and sage.'Whereas it is necessary to prohibit the cultivation of lavender, lavandin and sage on set-aside land in order to avoid disturbance of the traditional market for these products ; Whereas, in order to ensure respect for legitimate expec ­ tations it is necessary to permit the cultivation of all types of rapeseed and lavender, lavandin and sage on set aside land between the date of applicability of Regulation (EEC) No 2296/92 and the entering into force of this Regula ­ tion ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 6 August 1992. However, the payment to compensate for the obligation to set land aside may be granted to claimants who can prove that they have sown rapeseed within CN code 1205 00 90 other than that admitted under Article 1 , or lavender, lavandin or sage within CN code 1211 before the publica ­ tion of this Regulation. (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 246, 27. 8 . 1992, p. 11 . 0 OJ No L 221 , 6. 8 . 1992, p. 31 . No L 294/10 Official Journal of the European Communities 10. 10. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1992. For the Commission Ray MAC SHARRY Member of the Commission